DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to appeal brief filed on 01/04/2022. Claims 1-3, 5, 6, 8, 11, 12, 22-31, and 33-35 were presented. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5, 6, 8, 11, 12, 22-31, and 33-35 are allowed.  The prior art does not disclose a method (Claim 1)  / computing system (Claim 22)  for managing network utilization in a network where a plurality of subscribers to a data communication service access a set of shared network resources, including:
monitoring a subscriber's utilization of the shared network resources, and congestion of the shared network resources
computing a first metric indicative of an accumulated amount of the subscriber's utilization of the shared network resources with respect to a utilization limit defined by a data access plan of the subscriber
computing a second metric indicative of a current amount of congestion of the shared network resources; 
simultaneously displaying the subscriber usage data and the current network congestion data; 
responsive to the subscriber’s network usage exceeding a first threshold and the network congestion exceeding a second threshold: 
limiting the subscriber's use of the shared network resources
simultaneously presenting an option to upgrade the utilization limit of the data access plan together with the subscriber usage data, the network congestion data, and a notification indicating that to which the limiting is responsive 
wherein the limiting the subscriber's use of the shared network resources is maintained for a predetermined period of time, and 
removing the limit of the subscriber's use of the shared network resources after at least one of the predetermined period of time has elapsed, the amount of network congestion not exceeding the second threshold, or the receipt of a request to upgrade the utilization limit of the data access plan in response to the option to upgrade.


Conclusion
                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643. The examiner can normally be reached Mon. Thurs. 12pm – 5pm
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A SHAW/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455